163 N.W.2d 903 (1969)
STATE of Iowa, Appellee,
v.
Loren D. WEITZEL, Appellant.
No. 53242.
Supreme Court of Iowa.
January 14, 1969.
*904 Harry H. Smith, Sioux City, for appellant.
Richard C. Turner, Atty. Gen., James R. Martin, Asst. Atty. Gen., Edward F. Samore, Woodbury County Atty., for appellee.
STUART, Justice.
This is a companion case to State v. Whitehead, Iowa, 163 N.W.2d 899, filed January 14, 1969.
Defendant pleaded guilty to the charge of breaking and entering and was sentenced to not more than 10 years in the men's reformatory at Anamosa. Immediately after sentence, defendant filed a motion to withdraw the plea of guilty, which was denied after hearing. Defendant appealed claiming the plea of guilty had been induced by false promises of leniency and was therefore void.
Same counsel represented both Weitzel and Whitehead. The appeals were argued together. There is no material variance between the records in the two cases. The issues are identical. Facts and law decisive in this case are set forth in State v. Whitehead, supra. It would serve no useful purpose to repeat them here.
Therefore, for the reasons stated in State v. Whitehead, this case is affirmed.
Affirmed.
All Justices concur, except BECKER, J., who dissents.